Citation Nr: 1726917	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  10-45 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral lower extremity lymphedema, to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to an initial evaluation for right lower extremity peripheral neuropathy greater than 10 percent prior to September 19, 2011 or greater than 20 percent from that date.

3.  Entitlement to an initial evaluation for left lower extremity peripheral neuropathy greater than 10 percent prior to September 19, 2011 or greater than 20 percent from that date.


REPRESENTATION

Appellant represented by:	Michelle Marshall, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to November 1993. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran presented testimony at a Board videoconference hearing before the undersigned Veterans Law Judge in December 2011.  The Board remanded the claim in February 2015.


FINDINGS OF FACT

1.  The Veteran's lymphedema of the bilateral lower extremities is not shown to be causally or etiologically related to any disease, injury, or incident during service, or as proximately due to or aggravated by a service-connected disability.

2.  Throughout the pendency of the appeal, the Veteran's peripheral neuropathy of the right lower extremity has resulted in moderate symptoms of pain, numbing, burning, and tingling of the leg, with loss of sensation and reflex.

3.  Throughout the pendency of the appeal, the Veteran's peripheral neuropathy of the left lower extremity has resulted in moderate symptoms of pain, numbing, burning, and tingling of the leg, with loss of sensation and reflex.
CONCLUSIONS OF LAW

1.  Lymphedema of the bilateral lower extremities was not incurred in or aggravated by the Veteran's active duty military service, and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

2.  Prior to September 19, 2011, the criteria for an increased 20 percent rating for moderate peripheral neuropathy of the right lower extremity have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 4.124a, DC 8520 (2016).

3.  Since September 19, 2011, the criteria for a rating in excess of 20 percent for moderate peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 4.124a, DC 8520 (2016).

4.  Prior to September 19, 2011, the criteria for an increased 20 percent rating for moderate peripheral neuropathy of the left lower extremity have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 4.124a, DC 8520 (2016).

3.  Since September 19, 2011, the criteria for a rating in excess of 20 percent for moderate peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 4.124a, DC 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board is satisfied that there has been substantial compliance with the prior remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §  3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. §  3.303 (d). 

Direct service connection may be granted with evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303 (b) by evidence of (i) the existence of a chronic disease in service during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or evidence of continuity of symptomatology.  If the disability claimed is not considered to be a chronic disease under 38 C.F.R. § 3.307, credible lay evidence of continuous symptoms may establish service connection. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. §  3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Veteran contends that his lymphedema of the bilateral lower extremities was caused or aggravated by his service-connected diabetes mellitus.  

The VA has obtained three VA opinions with regard to the Veteran's claim.  On October 2009 VA examination, the examiner noted that the Veteran was diagnosed with diabetes mellitus in 1993.  He also had a history of sustaining trauma to both of his lower extremities, a tibial fracture to the left leg in 1996 that required surgical repair, and a tibia/fibula fracture in 2000 that also required surgical repair.  Following these injuries, the Veteran developed lymphedema in the lower extremities.  After completing physical examination of the Veteran and reviewing the claims file, the examiner concluded that the Veteran's lymphedema was secondary to his bilateral fractures to his lower extremities, rather than to his diabetes.  The examiner explained that common causes for lymphedema were hereditary, or as secondary to surgery or radiation treatment for cancer.

In May 2012, a VA examiner interviewed the Veteran and conducted physical examination.  After reviewing the record, the examiner concluded that it was less likely than not that the Veteran's lymphedema was aggravated beyond its normal progression by the Veteran's service-connected diabetes mellitus, to include hindering the Veteran's ability to heal from the bilateral lower leg fractures.  The examiner explained that the Veteran's bilateral leg fractures resulted in the compromise of the vasculature, and such led to developing deep vein thrombosis secondary to the fractures.  Thus, the Veteran's lymphedema would have occurred with or without his diabetes, due to the traumatic nature of the event.  His healing was not compromised by his diabetes.

In November 2015, a VA examiner once again examined the Veteran, at which time the Veteran reported first noticing chronic lower extremity edema after his previous leg fractures had healed, rather than following surgery for the fractures.  Taking these contentions, as well as the remainder of the record, into consideration, the examiner found it to be less likely than not that the Veteran's lymphedema was caused or aggravated by his diabetes, explaining that the Veteran had secondary lymphedema.  Causes of secondary lymphedema included cancer and cancer treatment, infection, inflammatory disorders, obesity, and chronic forms of lymphatic overload.  In the Veteran's case, the most likely cause for his lymphedema was lymphatic trauma due to his bilateral tibial fractures and surgeries.  There was no objective evidence to suggest that his diabetes hindered his ability to heal from his fractures or that it caused or aggravated his post-operative septic right knee and right popliteal deep vein thrombosis.

In light of the above VA opinions that all consistently found no relationship between the Veteran's lymphedema and his service-connected diabetes, either by way of causation or aggravation, the Board finds that the preponderance of the evidence is against the Veteran's claim, and it must be denied.

In that regard, the Board has considered the Veteran's contentions that his lymphedema is related to his diabetes rather than to his previous bilateral fractures because the condition began years after his fractures had healed.  However, the question of whether bilateral lymphedema is due to diabetes or previous trauma to the legs is a complex medical question not capable of lay observation, and is not otherwise the type of medical question for which lay evidence is competent evidence.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Board finds that the three VA opinions, when read together, far outweigh the Veteran's lay contentions, as the VA physicians are competent to make such determinations and the opinions reached are based upon medical knowledge and expertise.  The opinions were well-explained and took into consideration the Veteran's specific disability and pathology.  Although the May 2012 examiner characterized the possible aggravation as not "beyond its normal progression" as opposed to the correct standard of "any increase" under 38 C.F.R. § 3.310(b), the overall context of the opinions is against a finding of aggravation at all.  There is no competent or persuasive medical evidence or opinion to the contrary.  Significantly, in September 2008, when the Veteran was diagnosed with chronic lower extremity lymphedema, it was noted that he had been suffering from chronic difficulty in the lower extremities since the previous fractures of the legs.  Thus, the VA opinions are consistent with the Veteran's medical treatment history.

With regard to direct service connection, the Board finds that the preponderance of the evidence is against the claim.  The service treatment records are negative for lymphedema, and there is no medical evidence to link the Veteran's lymphedema to his service, nor has the Veteran contended that his lymphedema began in service or was otherwise caused by his service.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim, and the benefit-of-the-doubt rule is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Increased Rating

The Veteran contends that his diabetic peripheral neuropathy is more severe than the current ratings reflect.  He reports that he experiences pain, numbness, and burning in his legs and feet daily.

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123. 

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore neuritis and neuralgia of that nerve.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  38 C.F.R. § 4.124a, DC 8520.  Diagnostic Code 8620 refers to neuritis of the sciatic nerve, and DC 8720 refers to neuralgia of the sciatic nerve.

Turning to the evidence of record, an April 2009 EMG showed moderate to severe sensory motor mixed neuropathy, primarily demyelinating, involving the upper and lower extremities.  At the time, the Veteran reported numbness, tingling, and burning in the extremities.  

On October 2009 VA examination, the Veteran described symptoms of paresthesias and dysthesia in both feet that occurred throughout the course of the day.  Physical examination revealed decreased sensation to monofilament testing and decreased vibratory sensation of the bilateral feet.  Achilles tendon reflex was +0/4.  His dorsalis pedis and posterior tibialis pulses were palpable bilaterally.  There was nonpitting edema to both feet.  There were no open lesions or ulceration of the feet.  

Private treatment records reflect that on June 2011 EMG, the Veteran was assessed to suffer from underlying sensory motor peripheral polyneuropathy of moderate severity.  In January 2012, neurologic examination showed hypoesthesia to light touch bilaterally at the stocking nerve distribution, and diminished sensation to pinprick and temperature.  There was absent vibratory perception and diminished sensation to deep pain.  In July 2012, the Veteran was noted to be dragging his right foot.  X-ray examination showed significant arthritis in the foot.  Reflexes were absent in the legs.  Sensory sensation was decreased.  Strength was normal throughout his extremities.  In December 2012, the Veteran reported that his neuropathic symptoms had been stable.  He described normal sensation to light touch in both legs.  Strength in the knees and ankles appeared to be normal.  

A February 2014 Disability Benefits Questionnaire (DBQ) completed by the Veteran's private physician reflects a finding of severe stasis edema of the lower extremities requiring support hose/braces.

Private treatment records reflect that in October 2014, the Veteran reported experiencing severe bilateral foot pain.  Physical examination showed absent vibration and deep tendon reflexes of the foot.  

On November 2015 VA examination, the Veteran reported moderate to severe symptoms of numbness and pain in his lower extremities.  Strength examination was normal.  Deep tendon reflexes and vibration sensation was decreased, but not absent, bilaterally.  There was no muscle atrophy, though there were trophic changes such as loss of lower leg hair and smooth shiny lower leg skin.  The Veteran was assessed to suffer from neuropathy of the sciatic nerve, moderate in degree, and neuropathy of the femoral nerve, mild in degree.  He was subsequently assigned separate 10 percent ratings for mild femoral neuropathy of the right and left lower extremities.

The Board finds that throughout the appeal period, to include prior to September 19, 2011, the Veteran's peripheral neuropathy of the lower extremities has been most appropriately assessed as moderate in severity.  Thus, prior to September 19, 2011, and increased 20 percent rating is warranted.  

However, a higher 40 percent rating for moderately severe sciatic neuropathy is not warranted for either lower extremity at any time during the appeal period.  Significantly, on 2015 VA examination, when taking into consideration the Veteran's reported symptoms and after conducting physical examination, the examiner concluded that the Veteran's peripheral neuropathy of the lower extremities was moderate in severity.  The examiner's conclusion that the Veteran's peripheral neuropathy was moderate in degree took into account the Veteran's loss of sensation and reflexes on testing, as well as his intact muscle strength, amongst other factors.  The Board finds this conclusion to be highly probative, as it comports with the prior VA examination conducted in 2009, and generally with the treatment records dated during the appeal period.  

The 2015 VA examiner also found that the Veteran suffers from diminished, but not absent, deep tendon reflexes and vibration sensation.  The same was the case on 2009 VA examination.  The Board notes that some private treatment records, to include the 2014 DBQ, showed more severe findings, such as the 2014 private record demonstrating absent deep tendon reflexes and the DBQ finding of severe stasis edema in the lower extremities.  However, those findings are questionable and thus less persuasive when determining the severity of the Veteran's disability in light of the remainder of the evidence, dated both prior to and subsequently, demonstrating the presence of diminished, yet not absent, reflexes on examination and no finding of severe stasis.  The Board notes that the 2014 treatment records were completed by a podiatrist who was evaluating the Veteran for both diabetic and nondiabetic foot disabilities, as opposed to the 2015 VA examination that was specifically testing the Veteran's diabetic neuropathic symptoms.  Thus, the Board finds that the 2015 VA examination is of more probative and persuasive value than the 2014 findings because that examination was especially focused on evaluating the severity of the Veteran's neurological manifestations.  

Generally, the competent and probative medical findings of record demonstrate that the Veteran has experienced a loss of reflexes, sensation, and pain in the lower extremities, with some trophic changes, however, he has shown normal muscle strength and tone.  He is able to walk independently and attend to his activities of daily living.  His functional impairment, while more than mild, is not so severe that he cannot complete physical activity, with limitations, as noted on 2015 VA examination.  In light of the above, the Board finds that a 20 percent rating for each lower extremity under DC 8520 is appropriate under the diagnostic criteria throughout the appeal.

The Board notes neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Service connection for lymphedema of the bilateral lower extremities is denied.

Prior to September 19, 2011, a 20 percent rating for moderate peripheral neuropathy of the right lower extremity is granted, subject to the laws and regulations governing the award of monetary benefits.

Since September 19, 2011, a rating in excess of 20 percent for moderate peripheral neuropathy of the right lower extremity is denied.

Prior to September 19, 2011, an increased 20 percent rating for moderate peripheral neuropathy of the left lower extremity is granted, subject to the laws and regulations governing the award of monetary benefits.


Since September 19, 2011, a rating in excess of 20 percent for moderate peripheral neuropathy of the left lower extremity is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


